DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 11/15/2021. Claims 1 – 6, 8 – 11, & 14 – 20 were amended in a reply filed 02/11/2022. Claims 1 – 20 are currently pending and subject to the final office action below.

Response to Arguments
The previous rejections under 35 USC 112(b) have been withdrawn in light of the currently amended claims.

Applicant’s argument with respect to the previous rejection under 35 USC 101 has been fully considered but is not persuasive.

Applicant argues, on pg. 9, that claims 8 – 20 are directed to statutory subject matter since the subject matter of claims 8 – 20 is not routine and conventional. 

Examiner respectfully disagrees, and notes that the only element that was classified as well-understood, routine, and conventional the non-final rejection is the insignificant extra-solution activity of “receiving, at a delivery management server, a notification that a transport container is received at a reception point from a delivery vehicle.” This step is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network). Therefore, this step does not amount to significantly more than the recited judicial exception. Examiner further notes that the determination is whether claim elements are “routine and conventional” is not a litmus test for whether claims are eligible under 35 USC 101. Rather, the claims are evaluated for eligibility using the 2019 PEG, and a full analysis of the claim elements is explained below. 

Applicant’s arguments with respect to the previous rejection under 35 USC 102(a)(1) & 103 have been fully considered but are not persuasive.

Applicant argues, on pg. 10, regarding the previous rejection of claim 15 under 35 USC 102(a)(1), that “The cited portions of Bar-Zeev are silent regarding a specified condition based on the physical condition of contents of the transport container. Therefore, the cited portions of Bar-Zeev fail to disclose or suggest determining that the specified condition is satisfied based on determining that the physical condition [of contents of the transport container] satisfies a predetermined criterion, and responsive to determining that the specified condition is satisfied within the transport container, transmitting, from the delivery management server to a delivery transport vehicle, a command instructing the delivery transport vehicle to autonomously perform the delivery operation [that is indicated by the delivery order] with the transport container.”

Examiner respectfully disagrees, and notes that the amended limitation as in claim 15 is rejected based on a combination of references: Bar-Zeev and Zou. For example, Bar-Zeev discloses the limitation “receiving, at a delivery management server, a delivery order indicating a specified condition, wherein the delivery order comprises instructions to defer performance of a delivery operation with a transport container until the specified condition is satisfied” in Fig. 12 & C. 19, L. 4 – 46, noting a delivery order comprises a specified condition of receiving an availability confirmation must take place to trigger a delivery operation, and further discloses a “delivery location” in at least C. 3, L. 2 – 3. In other words, Bar-Zeev discloses that an instruction to perform a delivery is triggered when a specified condition has taken place; that is, receiving an availability confirmation as the specified condition. To the extent to which Bar-Zeev does not appear to explicitly disclose wherein the specified condition occurs when a sensor of the transport container detects a physical condition of contents of the transport container, i.e. “• determining that a sensor of the transport container detects a physical condition of contents of the transport container; determining that the specified condition is satisfied based on determining that the physical condition satisfies a predetermined criterion,” Zou teaches this element. For example, Zou, in [0061], describes a process in which a specified condition to trigger a delivery operation occurs upon a temperature sensor detecting a threshold temperature, which is the specified condition which triggers a delivery of the contents to a station. Therefore, a simple substitution of one delivery-triggering “specified condition” for another, as well as the substitution of one delivery destination for another, renders the claim limitation obvious over Bar-Zeev in view of Zou. In other words, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the delivery location of Bar-Zeev for the station of Zou, as well as the substitution of the receiving an availability confirmation condition of Bar-Zeev for the detecting a threshold temperature condition of Zou. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Applicant next argues, on pp. 11 – 12, regarding the previous rejection of claim 1 under 35 USC 103, that “The cited portions of Bar-Zeev do not disclose or suggest that the UAV is stored at the materials handling facility until the delivery confirmation is received.”

Examiner respectfully disagrees. For example, Bar-Zeev, in C. 14, L. 13 – 18, discloses that “when the item is picked from an inventory location within a material handling facility for delivery, it may be placed into a container that is engaged and transported by a UAV” i.e., the UAV departs the material handling facility to perform a delivery.  Bar-Zeev further discloses, in Fig. 12 & C. 19, L. 42 – 46, that after a determination is made that a “delivery confirmation” is received indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. In other words, it would have been obvious over Bar-Zeev for the UAV to depart the material handling facility with the item upon receiving the “delivery confirmation,” and it is apparent through the teachings of Bar-Zeev that this functionality would be obvious to one of ordinary skill in light of Bar-Zeev’s disclosure. This obvious order of operations would necessarily render obvious the functionality of storing the transport container at the material handling facility, and then commencing delivery when an indication of user availability is received. Indeed, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (Also see MPEP § 2144.04(IV.)(C.)). Furthermore, the disclosure of Bar-Zeev itself acknowledges that the simple rearrangement of steps would have been obvious in, C. 12, L. 8 – 12 and C. 24, L. 60 – 65, noting that the order of any method may be reordered. Therefore, Examiner respectfully asserts that it would have been obvious to a person of ordinary skill to store an item at the material handling facility (where Bar-Zeev teaches that the item is initially loaded), and commencing delivery after receiving a “delivery confirmation” from the recipient. Moreover, this order of steps would have been obvious with the motivation to avoid unsuccessful delivery operations wherein an item must be returned to the material handling facility. Thus, Examiner submits that the functionality of having the UAV stored at the materials handling facility until the delivery confirmation is received is obvious over the disclosure of Bar-Zeev.

Applicant’s arguments, on pp. 11 – 12, regarding claim 1, with respect to the amended limitation “where the materials handling facility satisfies storage parameters that are selected based on a minimum expected delivery time for the transport container to a next delivery point” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, on pp. 12 – 13, regarding claim 8, have been fully considered but are not persuasive for the same reasons as explained above associated with claim 1.

Applicant’s arguments, on pp. 13 – 16, regarding claims 3 – 6, with respect to the amended limitation “selecting storage parameters based at least in part on a determination of a minimum expected delivery time for the transport container to a next delivery point, and determining service actions for handling of the transport container until satisfaction of the specified condition, where the service actions include storing the transport container at a reception point that satisfies the selected storage parameters” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, on pp. 17 – 19, regarding claims 10 & 12 – 13, have been fully considered but are not persuasive for the same reasons as explained above associated with claim 1.

Applicant’s arguments, on pp. 19 – 23, regarding claims 17 – 20, have been fully considered but are not persuasive for the same reasons as explained above associated with claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a delivery order… wherein the delivery order comprises instructions to defer a delivery operation until a specified condition is satisfied,” “deferring… performance of the delivery operation until the specified condition is satisfied, wherein deferring the performance of the delivery operation includes keeping the transport container at the reception point until the specified condition is satisfied,” and “responsive to the specified condition being satisfied, transmitting… a command instructing the… delivery operation” (claim 8) / “receiving… a delivery order indicating a specified condition, wherein the delivery order comprises instructions to defer performance of a delivery operation with a transport container until the specified condition is satisfied,” “determining that the specified condition is satisfied based on determining that the physical condition satisfies a predetermined criterion,” and “responsive to determining that the specified condition is satisfied within the transport container, transmitting… a command instructing… the delivery operation” (claim 15).
	
2A Prong 1: The limitations of “receiving… a notification that a transport container is received,” “receiving a delivery order… wherein the delivery order comprises instructions to defer a delivery operation until a specified condition is satisfied,” “deferring… performance of the delivery operation until the specified condition is satisfied, wherein deferring the performance of the delivery operation includes keeping the transport container at the reception point until the specified condition is satisfied,” and “responsive to the specified condition being satisfied, transmitting… a command instructing the… delivery operation” (claim 8) / “receiving… a delivery order indicating a specified condition, wherein the delivery order comprises instructions to defer performance of a delivery operation with a transport container until the specified condition is satisfied,” “determining that the specified condition is satisfied based on determining that the physical condition satisfies a predetermined criterion,” and “responsive to determining that the specified condition is satisfied within the transport container, transmitting… a command instructing… the delivery operation” (claim 15),  as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction or business relation but for the recitation of generic computer components. That is, other than the recited “server” language, the above functions, in the context of this claim encompasses transmitting delivery instructions when delivery preconditions are satisfied. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations, as well as “managing personal behavior or relationships or interactions between people,” including following rules or instructions). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related element of “server” is recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The functionality of “receiving, at a delivery management server, a notification that a transport container is received at a reception point from a delivery vehicle” is mere insignificant extra-solution activity that is appended to the judicial exception (see MPEP 2106.05(g)). The additional element of “determining that a sensor of the transport container detects a physical condition of contents of the transport container” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The additional elements of “container,” “reception point,” “autonomously perform the delivery operation,” and “delivery vehicle” merely generally link the use of a judicial exception the field of shipping. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related element of “server” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The insignificant extra-solution activity of “receiving, at a delivery management server, a notification that a transport container is received at a reception point from a delivery vehicle” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network), and thus does not amount to significantly more. The additional element of “determining that a sensor of the transport container detects a physical condition of contents of the transport container” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and is not indicative of an inventive concept. The additional elements of “container,” “reception point,” “autonomously perform the delivery operation,” and “delivery vehicle” merely generally link the use of a judicial exception the field of shipping, and does not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 9 – 15, & 16 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related element of and “server” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “delivery transport vehicle,” “sensors,” “component,” “transport container,” and “distributed ledger” are recited at a high level of generality and are merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1), in view of Dertadian (US 20150120597 A1).

As per claim 1, Bar-Zeev discloses a system for conditional delivery of a transport container in a secure delivery system, the system comprising:

	• a transport container comprising: a secure space for holding an item for secure delivery (See C. 14, L. 13 – 18; C. 19, L. 42 – 51; C. 20, L. 13 – 16, noting that an item is placed into a container to be delivered to a user.);

	• a container communication interface configured to transmit and receive a plurality of logistics parameters (C. 20, L. 17 – 18, the container includes a transmitter.);

To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Baumgarte teaches:

	• a docking attachment point configured to securely attach to a docking anchor point (See at least Fig. 4 & [0054] & [0058] – [0059], noting “secure container 500 may include another lock mechanism 318b for anchoring the secure container 500 to a suitable anchor point (e.g., a wall, ground, floor, etc.).”).

Examiner’s note: Baumgarte also teaches “a container communication interface configured to transmit and receive a plurality of logistics parameters” in at least [0053] & [0079].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the docking point of Baumgarte in the system of Bar-Zeev “to prevent the secure container 102 from being moved from its proper position (e.g., the ground, the wall of a building, the tailgate of a vehicle, and/or another suitable position),” as evidenced by Baumgarte ([0054]).

Bar-Zeev further discloses a delivery management server (Fig. 14 & C. 23, L. 8 – 14) comprising: 

	• a delivery platform communication interface configured to receive a delivery order for the transport container, wherein the delivery order comprises instructions to defer a delivery operation until a specified condition is satisfied (Fig. 12 & C. 19, L. 4 – 46, noting that delivery preferences of a delivery order specify that an availability confirmation must be received for a delivery to subsequently take place.); 

Regarding the following limitation, Bar-Zeev, in C. 19, L. 9 – 12, discloses wherein a user can provide “user specified preferences” as part of a delivery “order.” To the extent to which Bar-Zeev does not appear to explicitly disclose wherein a user can also specify a “handling parameter” as one of the preferences, Baumgarte teaches this element: 

	• the delivery order further comprises handling parameters for controlling one or more properties of the secure space (See [0079], noting receiving a “command from the owner device 104, the handler device 108, the gateway device 110, and/or another suitable device indicating that a package is going to be delivered according to a particular time schedule and to heat and/or cool the secure container 102 based on that schedule.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the handling parameters of Baumgarte in the delivery order user preferences of Bar-Zeev “to prevent the defrosting/refreezing and/or spoliation of the package,” as evidenced by Baumgarte ([0056]).

Bar-Zeev further discloses:

	• a processor (Fig. 14 & C. 23, L. 8 – 14, server) configured to: receive a notification related to the specified condition (See Fig. 12 & C. 19, L. 22 – 48, receiving a “delivery confirmation” indicating that the user is available.).

Regarding the following limitations, 

	• select storage parameters based at least in part on a determination of a minimum expected delivery time for the transport container to a next delivery point; determine service actions for handling of the transport container until satisfaction of the specified condition, wherein the service actions include storing the transport container at a reception point that satisfies the selected storage parameters,

Bar-Zeev, in C. 14, L. 13 – 18, discloses that “when the item is picked from an inventory location within a material handling facility for delivery, it may be placed into a container that is engaged and transported by a UAV,” and further discloses in Fig. 12 & C. 19, L. 22 – 48, that after a determination is made that a “delivery confirmation” is received indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. In other words, it would have been obvious over Bar-Zeev to store the transport container at the material handling facility, then commence delivery when an indication of user availability is received. Examiner’s note: The “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (Also see MPEP § 2144.04(IV.)(C.)). Also see Bar-Zeev, C. 12, L. 8 – 12 and C. 24, L. 60 – 65, noting that the order of any method may be reordered. 

To the extent to which Bar-Zeev does not appear to explicitly disclose selecting a storage facility that can maintain a required temperature storage parameters when it is determined that an insulated item container cannot maintain the required temperature until delivery time, Dertadian teaches this element. For example, Dertadian, in [0017], [0019] – [0021], teaches that a particular shipping container can maintain required temperature for a determined amount of time. As per abs., [0037], [0071], & claim 1 of Dertadian, the container is moved to a “temperature-controlled environment (warehouse or temperature-controlled cargo hold)” which meets the storage parameters of keeping the container below a threshold temperature when it is determined that the container cannot keep that temperature for the time until the next delivery point.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Dertadian in the delivery order user preferences of Bar-Zeev / Baumgarte with the motivation to preserve the value of perishable shipped items, as evidenced by Dertadian ([0008]).

Bar-Zeev further discloses:

	• determine whether the specified condition is satisfied; and responsive to determining that the specified condition is satisfied, generate a command to execute the delivery operation (See Fig. 12 & C. 19, L. 22 – 48, noting that after a determination is made that a “delivery confirmation” is received indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. As per at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14.); 

	 • and a transmission system for transmitting the command to a delivery vehicle (See at least Fig. 4 & C. 10, L. 23 – 64, C. 11, L. 20 – 24, and C. 23, L. 27 – 33, noting a communication system for transmitting signals to the autonomous vehicles.); and

	• the delivery vehicle, configured to: receive the command (See Fig. 13 & C. 20, L. 51, noting a delivery vehicle “network interface 1316.” Also see C. 22, L. 4 – 9, C. 21, L. 64 – 67, noting “network interface 1316” of each vehicle sends and receives data.  As per at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14. Also see C. 16, L. 49 – 51, noting transmitting a navigation command to the delivery vehicle from “UAV management system.”), and 

	• use an electromechanical interface to couple or decouple the transport container with the delivery vehicle (C. 19, L. 49 – 63, noting that the vehicle can “lower a container that in various implementations includes the item using a retractable cable, arm, or other mechanism” which can place the container on a surface and release it upon delivery. Also see C. 21, L. 60 – 63, noting that “inventory engagement mechanism controller 1312 may provide an instruction to a motor that controls the inventory engagement mechanism to release the inventory.”).

As per claim 2, Bar-Zeev / Baumgarte / Dertadian disclose the limitations of claim 1. To the extent to which Bar-Zeev does not appear to disclose the following limitations, Dertadian teaches:

	• wherein a security parameter of the transport container indicates that the transport container is capable of maintaining an internal temperature below a temperature threshold for a particular duration (See at least [0017], [0019] – [0021], noting that a transport container is selected “which is likely able to maintain the product temperature within the required range under the predicted conditions for the shipment period.”),

• and wherein the storage parameters are selected based at least in part on the particular duration (See at least [0037], [0071], & claim 1 of Dertadian, noting that a “temperature-controlled environment (warehouse or temperature-controlled cargo hold)” is selected based on its ability to maintain a required temperature when it is determined that a shipping container is unable to maintain the temperature for the entirety of the shipping duration.). Rationale to combine Dertadian persists.

As per claim 3, Bar-Zeev / Baumgarte / Dertadian disclose the limitations of claim 2. To the extent to which Bar-Zeev does not appear to disclose the following limitations, Baumgarte teaches:

	• wherein the handling parameters indicate the temperature threshold ([0056], [0077], & [0079], receiving an instruction to “activate and regulate the temperature of the secure container 102 to a particular temperature” during shipment.). Rationale to combine Baumgarte persists.

To the extent to which Bar-Zeev does not appear to disclose the following limitations, Dertadian teaches:
	
• wherein the processor of the delivery management server, responsive to determining that the particular duration is less than the minimum expected delivery time, selects the storage parameters including an ability to maintain the internal temperature below the temperature threshold for at least the minimum expected delivery time (See at least [0037], [0071], & claim 1 of Dertadian, noting that a “temperature-controlled environment (warehouse or temperature-controlled cargo hold)” is selected based on its ability to maintain a required temperature when it is determined that a shipping container is unable to maintain the temperature for the entirety of the shipping duration.). Rationale to combine Dertadian persists.

As per claim 4, Bar-Zeev / Baumgarte / Dertadian disclose the limitations of claim 1. To the extent to which Bar-Zeev does not appear to disclose the following limitations, Dertadian teaches:

• wherein the storage parameters are based at least in part on a value of a parameter associated with security of the transport container (See at least [0037], [0071], & claim 1 of Dertadian, noting that the parameters of a “temperature-controlled environment (warehouse or temperature-controlled cargo hold)” are suitable to store the shipment selected based on its ability to maintain a required temperature.). Rationale to combine Dertadian persists.

As per claim 7, Bar-Zeev / Baumgarte / Dertadian disclose the limitations of claim 1. Bar-Zeev further discloses wherein:

	• the delivery vehicle includes an autonomous delivery vehicle (C. 2, L. 35 – 36 & C. 11, L. 24 – 28, noting an unmanned aerial vehicle which can navigate autonomously.).

To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Baumgarte teaches:

	• wherein executing the delivery operation comprises actuating, by the autonomous delivery vehicle, a component of the transport container to permit a service to be performed on an item (See [0082], noting actuating, by a “gateway device 110,” a lock of a delivery container to allow the container to be opened. Examiner’s note: The limitation “to permit a service to be performed on an item” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “autonomous delivery vehicle” of Bar-Zeev for the “gateway device 110” of Baumgarte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev / Baumgarte / Dertadian, in further view of Mohammed (US 20190199813 A1). 

As per claim 5, Bar-Zeev / Baumgarte / Dertadian disclose the limitations of claim 1. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Mohammed teaches wherein the condition detection interface comprises:

	• wherein the processor of the delivery management server is configured to receive external notifications via a media scraping interface from published sources; and convert the external notifications from the published sources into condition parameters (See [0030], noting condition parameters such as “news of a pregnancy, news of a birth, a graduation, a wedding, a wedding anniversary, a funeral, and the like” which are used as a condition to trigger delivery of items when the condition is satisfied as per at least [0038], noting “future delivery triggering events” which are used in “determining when certain future delivery triggering events are determined using various sources of input such as social media, the internet, user inputted data and the like.” As per at least [0041] & [0046] – [0048], the “future delivery triggering events” are determined from converting external sources such as published “social media and other sources” into the condition parameters. As per at least [0019] & [0055], physical items are delivered to the recipient upon the triggering of the condition parameters.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Mohammed in the delivery system of Bar-Zeev / Baumgarte / Dertadian with the motivation to provide a system which allows users to send items “to a specified user at a specified time and/or the occurrence of a specified event in the future,” as evidenced by Mohammed ([0004]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev / Baumgarte / Dertadian, in further view of Perez (US 20190122322 A1). 

As per claim 6, Bar-Zeev / Baumgarte / Dertadian disclose the limitations of claim 1. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Perez teaches:

	• remote condition sensors deployed in areas geographically separated from the delivery management server, wherein the processor of the delivery management server is configured to receive external notifications from the remote condition sensors, and convert the external notifications into condition parameters (See [0061 & [0073], noting “the one or more service point devices 117” which detect occupant presence. As per [0012], [0089], & [0125], delivery is triggered when the occupancy sensors provide data indicative of occupant presence, and that “the user computing entity 120 may receive information/data from the service point device 117 indicating that no one is available to accept delivery, and the user computing entity 120 may generate a notification for the delivery personnel to skip delivery to the entity.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Perez in the delivery system of Bar-Zeev / Baumgarte / Dertadian with the motivation of “easing contact with the entity {e.g., recipient} and locating the entity to provide the desired services,” as evidenced by Perez ([0005]).

Claims 8, 11, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1).

As per claim 8, Bar-Zeev discloses a method (Abstract & C. 20, L.41 – 42) for providing conditional delivery using a secure delivery system, the method comprising:

Regarding the following limitation, Bar-Zeev, in C. 19, L. 39 – 41, discloses wherein a transport container is received at a reception point, and that the container was brought by (i.e., received from) a delivery vehicle at a “materials handling facility” (i.e., reception point). To the extent to which Bar-Zeev does not appear to explicitly disclose wherein a server receives a notification that the transport container was received from a delivery vehicle, Baumgarte teaches this element:

	• receiving, at a delivery management server, a notification that a transport container is received at a reception point from a delivery vehicle, wherein the delivery vehicle is associated with the delivery management server (See [0078], noting that the delivery container transmits a notification that the transport container is received at a reception point by a delivery vehicle.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the container reception notification of Baumgarte in the delivery method of Bar-Zeev with the motivation to provide location tracking services for a shipping container.

Bar-Zeev further discloses: 

	• receiving a delivery order at the delivery management server, wherein the delivery order comprises instructions to defer a delivery operation until a specified condition is satisfied (Fig. 12 & C. 19, L. 4 – 46, noting that delivery preferences of a delivery order specify that an availability confirmation must be received for a delivery to subsequently take place.); 

	• deferring, by the delivery management server, performance of the delivery operation until the specified condition is satisfied, wherein deferring the performance of the delivery operation includes keeping the transport container at the reception point until the specified condition is satisfied (See C. 14, L. 13 – 18, noting that “when the item is picked from an inventory location within a material handling facility for delivery, it may be placed into a container that is engaged and transported by a UAV.” As per Fig. 12 & C. 19, L. 22 – 48, after a determination is made that a “delivery confirmation” is received indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. In other words, it would have been obvious over Bar-Zeev to store the transport container at the material handling facility, then commence delivery when an indication of user availability is received. Examiner’s note: The “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (Also see MPEP § 2144.04(IV.)(C.)). Also see Bar-Zeev, C. 12, L. 8 – 12 and C. 24, L. 60 – 65, noting that the order of any method may be reordered.); and

	• responsive to the specified condition being satisfied, transmitting from the delivery management server to a delivery transport vehicle, a command instructing the delivery vehicle to autonomously perform the delivery operation with the transport container (See Fig. 12 & C. 19, L. 22 – 48, noting that after a determination is made that a “delivery confirmation” is received indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. As per at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14. Also see Fig. 4 & C. 10, L. 23 – 64, C. 11, L. 20 – 24, and C. 23, L. 27 – 33, noting a communication system for transmitting signals to the autonomous vehicles.).

As per claim 11, Bar-Zeev / Baumgarte disclose the limitations of claim 8. Bar-Zeev further discloses wherein:

	• responsive to a second specified condition being satisfied, transmitting from the delivery management server to the delivery transport vehicle a command instructing the delivery transport vehicle to autonomously route the transport container for return to the reception point (C. 19, L. 37 – 41, if a delivery confirmation is not received (i.e., the second condition), the vehicle is instructed to defer delivery and travel to a defined location.).

As per claim 14, Bar-Zeev / Baumgarte disclose the limitations of claim 8. Regarding the following limitation, Bar-Zeev, in at least Fig. 14 & C. 23, L. 8 – 18, discloses a server. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Baumgarte teaches:

	• transmitting, from the delivery management server to the delivery transport vehicle, a command instructing the delivery transport vehicle to autonomously actuate a component of the transport container to permit a service to be performed on an item (See [0082], noting actuating, by a “gateway device 110,” a lock of a delivery container to allow the container to be opened.  Examiner’s note: The limitation “to permit a service to be performed on an item” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “server” of Bar-Zeev for the “gateway device 110” of Baumgarte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev / Baumgarte / Dertadian, in further view of Perez (US 20190122322 A1). 

As per claim 9, Bar-Zeev / Baumgarte disclose the limitations of claim 8. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Perez teaches:

	• receiving, at the delivery management server, external notifications from remote condition sensors; and determining, based at least in part on the external notifications, whether the specified condition is satisfied (See [0061 & [0073], noting “the one or more service point devices 117” which detect occupant presence. As per [0012], [0089], & [0125], delivery is triggered when the occupancy sensors provide data indicative of occupant presence, and that “the user computing entity 120 may receive information/data from the service point device 117 indicating that no one is available to accept delivery, and the user computing entity 120 may generate a notification for the delivery personnel to skip delivery to the entity.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Perez in the delivery system of Bar-Zeev / Baumgarte with the motivation of “easing contact with the entity {e.g., recipient} and locating the entity to provide the desired services,” as evidenced by Perez ([0005]).

As per claim 13, Bar-Zeev / Baumgarte disclose the limitations of claim 8. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Perez teaches:

	• responsive to determining at the delivery management server that the specified condition is satisfied, initiating by the delivery management server an update of an entry in a distributed ledger (See [0014] & [0030] – [0031], noting an occupancy blockchain database which, as per [0073] & [0077] – [0078], is updated when remote sensors detect that a user is present, and a delivery is initiated as per [0089], & [0125].). Rationale to combine Perez persists.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1), in view of Spiegel et al. US 20120323645 A1). 

As per claim 10, Bar-Zeev / Baumgarte disclose the limitations of claim 8. Regarding the following limitation, 

	• wherein deferring the performance of the delivery operation includes transmitting, from the delivery management server to the delivery transport vehicle, a command instructing the delivery transport vehicle to autonomously route the transport container to a delivery target on a route determined to provide continuous transportation on the delivery transport vehicle until the specified condition is satisfied,	

Bar-Zeev discloses, in C. 23, L. 54 – C. 24, L. 7, that the server transmits “route information” to the UAVs, and in C. 16, L. 49 – 51, discloses transmitting a navigation command to the delivery vehicle from “UAV management system.” To the extent to which Bar-Zeev does not appear to explicitly disclose wherein the routing instructions include continuous transportation until a condition is satisfied, Spiegel, in [0051] – [0054], describes a method in which a package is provided to a delivery vehicle “without completely specifying a delivery address,” and is in continuous transit until a specified condition of a user order for the item is satisfied. As per Fig. 3, step 318 & [0054], if the package is not redirected, the method loops back to step 308 i.e., “it continues in transit to the originally selected destination geographical area, and operation may proceed from block 308.” Also see [0090], noting that “a package 260 may be packaged for ultimate delivery to a delivery address prior to tendering to a common carrier, and then may be more or less continually in transit to a given geographical area or delivery address after being tendered to a common carrier for speculative shipment.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the continuous transport until a condition is triggered as in Spiegel in the delivery method of Bar-Zeev / Baumgarte in order “to facilitate emulation of higher-cost expedited shipping using lower-cost non-expedited shipping,” as evidenced by Spiegel ([0068]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1), in view of Louie et al. (US 8224664 B1). 

As per claim 12, Bar-Zeev / Baumgarte disclose the limitations of claim 8. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Louie teaches:

	• determining, at the delivery management server, that the specified condition is satisfied based in part on determining that the delivery order indicates a drug prescription, and that a medical record specifies that a delivery of a drug is indicated by the drug prescription (See Fig. 6A & C. 7, L.11 – 26, noting determining that a prescription order indicates that the prescription should be refilled. As per C. 8, L. 30 – 51, when the prescription is refilled by a remote facility, it is shipped. In other words, a shipment of a prescription is triggered when it is determined that a prescription order indicates that the prescription should be refilled.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the continuous transport until a condition is triggered as in Louie in the delivery method of Bar-Zeev / Baumgarte in order to “verify that the correct prescription order of a particular patient has been dispensed to the correct patient,” as evidenced by Louie (C. 11, L. 35 – 37).

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Zou (US 20180058739 A1). 

As per Claim 15, Bar-Zeev discloses a method for delivery via a secure delivery system, the method comprising:

• receiving, at a delivery management server, a delivery order indicating a specified condition, wherein the delivery order comprises instructions to defer performance of a delivery operation with a transport container until the specified condition is satisfied (Fig. 12 & C. 19, L. 4 – 46, noting a delivery order comprises a specified condition of receiving an availability confirmation must take place to trigger a delivery operation.); 

Regarding the following limitations, Bar-Zeev discloses a “delivery location” in at least C. 3, L. 2 – 3, as well as a specified condition of receiving an availability confirmation which triggers a delivery operation. To the extent to which Bar-Zeev does not appear to explicitly disclose wherein the delivery operation is triggered after a sensor of the transport container detects a physical condition of contents of the transport container, Zou teaches this element:

	• determining that a sensor of the transport container detects a physical condition of contents of the transport container; determining that the specified condition is satisfied based on determining that the physical condition satisfies a predetermined criterion (See [0061], noting upon a temperature sensor detecting a threshold temperature, a specified condition is met which triggers a delivery of the contents to a station.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the delivery location of Bar-Zeev for the station of Zou, as well as the substitution of the receiving an availability confirmation condition of Bar-Zeev for the detecting a threshold temperature condition of Zou. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Bar-Zeev further discloses:

	• responsive to determining that the specified condition is satisfied within the transport container, transmitting, from the delivery management server to a delivery transport vehicle, a command instructing the delivery transport vehicle to autonomously perform the delivery operation with the transport container (See Fig. 12 & C. 19, L. 22 – 48, noting that after a determination is made that a “delivery confirmation” is received (i.e., the specified condition is satisfied) indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. As per at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14. Also see Fig. 4 & C. 10, L. 23 – 64, C. 11, L. 20 – 24, and C. 23, L. 27 – 33, noting a communication system for transmitting signals to the autonomous vehicles. Also see C. 16, L. 49 – 51, noting transmitting a navigation command to the delivery vehicle from “UAV management system.”).

As per claim 16, Bar-Zeev / Zou discloses the limitations of claim 15. Bar-Zeev further discloses:

	• responsive to the specified condition being satisfied, determining a delivery target for the transport container based on a delivery target rule indicated by the delivery order, wherein the command instructing the delivery transport vehicle to autonomously perform the delivery operation indicates the delivery target (See C. 6, L. 42 – 46, noting that a delivery target rule in a delivery order instructs a dynamic delivery to deliver the item to the user’s current location. As per C. 19, L. 37 – 47, after a delivery confirmation is received (i.e., the condition is satisfied to perform delivery), the UAV navigates to the “determined delivery location” to perform delivery. As per C. 3, L. 52 – C. 4, L. 12, the “determined delivery location” is updated “until the item is delivered to the user.” In other words, when a UAV is triggered to perform delivery after a delivery confirmation is received, a current delivery target is determined so that the UAV performs delivery at a target where the user currently is located. With respect to the order of the steps (i.e., the “responsive to” limitation, see C. 12, L. 8 – 12, noting “the order in which the operations are described is not intended to be construed as a limitation, and any number of the described operations can be combined in any order and/or in parallel to implement the process.”).

As per claim 17, Bar-Zeev / Zou discloses the limitations of claim 15. Regarding the following limitation, Bar-Zeev discloses a “delivery location” in at least C. 3, L. 2 – 3. As per at least C. 15, L. 41 – 44 of Bar-Zeev, the autonomous delivery vehicle is remotely commanded to complete a delivery. Also see C. 16, L. 49 – 51, noting transmitting a navigation command to the delivery vehicle from “UAV management system.” To the extent to which Bar-Zeev does not appear to explicitly disclose wherein the delivery is triggered after a sensor of the transport container detects a physical condition of contents of the transport container, Zou teaches this element:

	• determining that a sensor of the transport container detects a physical condition of contents of the transport container, wherein, responsive to determining that the physical condition satisfies a predetermined criterion, the command instructing the delivery transport vehicle to autonomously perform the delivery operation is transmitted from the delivery management server to the delivery transport vehicle (See [0061], noting that when a temperature sensor detects a threshold temperature, delivery to a station is triggered).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “delivery location” of Bar-Zeev for the “station” of Zou. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev / Zou, in further view of Lisso (US 9536216 B1). 

As per claim 18, Bar-Zeev / Zou discloses the limitations of claim 15. Regarding the following limitations, 

	• receiving a performance request at the delivery management server; and responsive to receiving the performance request, determining by the delivery management server whether one or more delivery conditions are satisfied, wherein, responsive to determining that the one or more delivery conditions are satisfied, the command instructing the delivery transport vehicle to autonomously perform the delivery operation is transmitted from the delivery management server to the delivery transport vehicle,

Bar-Zeev discloses “determining by the delivery management server whether one or more delivery conditions are satisfied, wherein, responsive to determining that the one or more delivery conditions are satisfied, the command instructing the delivery transport vehicle to autonomously perform the delivery operation is transmitted from the delivery management server to the delivery transport vehicle” in Fig. 12 & C. 19, L. 22 – 48, noting that after a determination is made that a “delivery confirmation” is received indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. As per at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14.

To the extent to which Bar-Zeev does not appear to explicitly disclose “receiving a performance request at the delivery management server; and responsive to receiving the performance request,” performing the delivery, Lisso teaches this element in C. 10, L. 58 – 67, noting a performance request to deliver a package at a requested delivery time. As per C. 11, L. 63 – 65 & Claim 3, the delivery vehicle is instructed to depart for the delivery operation no later than the estimated departure time for the vehicle to reach the delivery destination at the specified delivery time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the performance request of Lisso in the delivery method of Bar-Zeev / Zou so that the recipient can select a time when he or she will be present to receive the delivery.

As per claim 19, Bar-Zeev / Zou discloses the limitations of claim 15. Regarding the following limitation, Bar-Zeev discloses, in at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14. To the extent to which Bar-Zeev does not appear to explicitly disclose performing delivery responsive to determining that the time is within the predetermined temporal window, Lisso teaches this element:

	• determining, at a time, that the time is within a predetermined temporal window, wherein, responsive to determining that the time is within the predetermined temporal window, the command instructing the delivery transport vehicle to autonomously perform the delivery operation is transmitted from the delivery management server to the delivery transport vehicle (See C. 11, L. 63 – 65 & Claim 3, noting that the delivery vehicle is instructed to depart for the delivery operation no later than the estimated departure time for the vehicle to reach the delivery destination at the specified delivery time.). Rationale to combine Lisso persists.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev / Zou, in further view of Ladden et al. (US 20160171439 A1). 

As per claim 20, Bar-Zeev / Zou discloses the limitations of claim 15. Regarding the following limitation, Bar-Zeev, in C. 19, L. 9 – 12, discloses wherein a user can provide “user specified preferences” as part of a delivery “order.” To the extent to which Bar-Zeev does not appear to explicitly disclose wherein a user can specify a “service” as one of the preferences, Ladden teaches this element: 
 
	• responsive to determining at the delivery management server that the delivery order includes a service request indicating a service, sending a command to the delivery transport vehicle instructing the delivery transport vehicle to autonomously actuate a component of the transport container to permit the service to be performed on an item (See [0088], noting that a delivery order requires an item inspection at each delivery event. As per [0249], when an inspection is required during a delivery event, “the inspection UI can require that delivery personnel open an item's container and take images to confirm valid inspection” i.e., the courier actuates a container to open it in order to perform an inspection service.); and

	• determining, at the delivery management server, that a status of the service request is complete, wherein, responsive to determining that the status of the service request is complete, the command instructing the delivery transport vehicle to autonomously perform the delivery operation is transmitted from the delivery management server to the delivery transport vehicle (See at least [0247], [0249], [0251] – [0252], & [0254], noting that an inspection is required when the vehicle is en-route and “nearing delivery location,” and that delivery route instructions contained within “delivery information” which is “for a next delivery segment until an inspection has been passed” is withheld until it is determined that an inspection service is completed. In other words, once a status of the inspection is complete, delivery information, including routing information for a next delivery, is provided to the delivery personnel device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ladden in the delivery method of Bar-Zeev / Zou in order to “ensure quality and manage connections between distributors and manufacturers by incorporating required checks through each step of a delivery (e.g., pick up, freight aggregation, line shipping, local shipping, etc.),” as evidenced by Ladden ([0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628